Citation Nr: 1311695	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  10-26 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability.

2. Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel
INTRODUCTION

The Veteran had active military service from January 1983 to January 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the Board at a May 2012 hearing conducted at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for lumbar spine and bilateral foot disabilities.  During the development of the his claim, he was provided a VA examination in July 2008 which, in pertinent part, noted diagnoses of lumbar strain, resolved with no residual, and plantar warts/calluses of the bilateral feet, which were determined to preexist active service and were not aggravated.  For the reasons discussed below, the July 2008 VA examination is inadequate with respect to both issues on appeal.

As to a lumbar spine disability, the Veteran has submitted ample private medical records indicating he has a lumbar spine disability.  For example, July 2008 records from White Sands Anesthesia & Pain Medicine note a diagnosis of right and left disc protrusion at L4/5 and L5/S1.  This evidence conflicts with the July 2008 VA compensation examination report,  and prevents the Board from adjudicating the Veteran's claim at this time. 

With regards to a bilateral foot disability, the VA examiner found the Veteran's current disability preexisted his period of active service and was not aggravated by such service.  This opinion appears to be based solely on an October 1987 service treatment record noting the Veteran stated "his feet have been causing him trouble since age 16."  However, the Veteran's July 1982 service entrance examination notes a normal clinical evaluation of the feet, and a July 1982 Report of Medical History notes the Veteran denied a pre-service history of foot trouble.

For purposes of service connection pursuant to 38 U.S.C.A. §§ 1110 and 1131, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).

The presumption of soundness applies in the instant case as the Veteran's entrance examination notes no clinical abnormalities upon service entrance, and the Veteran then specifically denied a history of foot trouble.  There is insufficient evidence to rebut the presumption of soundness.  There are no pre-service treatment records substantiating pre-service foot issues, and the remainder of the record is devoid of clear and unmistakable evidence establishing a preexisting disability which was not aggravated in service. 

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  Given the deficiencies the Board has identified in the July 2008 VA examination report, the Veteran must be provided a new VA examination to determine whether his current lumbar spine and bilateral feet disabilities are etiologically related to his active service.

As a final note, VA treatment records have not been associated with the claims file since October 2010.  To the extent the Veteran has continued to receive treatment at VA facilities since this date, on remand, all outstanding VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Associate any VA treatment records generated since October 19, 2010.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the RO/AMC determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Following the above, schedule the Veteran for a VA examination to address the nature and etiology of any current lumbar spine and bilateral foot disabilities.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All clinically indicated testing must be conducted.  Following a review of the claims file and clinical evaluation of the Veteran, the examiner is requested to address the following:

a. Indicate a current diagnosis of any lumbar spine and/or bilateral foot disability.  If it is determined that a current lumbar spine and/or foot disability does not exist, the examiner must address and resolve conflicting medical evidence of record.

b. For each lumbar spine and foot disability noted above, offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that such disability is etiologically related to a disease, injury or event during the Veteran's active service.  

For the purposes of rendering this opinion, the examiner is instructed to presume the Veteran sound at service entry.  

Further, if a diagnosis of arthritis is rendered in (a) above, the examiner must address any assertions of continuity of symptomatology.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


